Case 1:12-cv-00022-BLW Document 416 Filed 07/08/20 Page 1 of 3

 

 

 

 

BOTS 1G Bae
United States Courts -
: James A. McClure Federal Building and Courthouse ek pum ge co gutqe OT
1 550 W. Fort St” BER IRE EER RY AE. 6
: Bolse, ID 83724 :
OFFICIAL BUSINESS ZIP 83724
{ / 2a 011041635938
| U.S. COURTS
: mg em 88 2000
t CV ile
oat cL SEPHEN WERE —
i ahd
Bo nt - \ ISTRICT OF IDAHO
in «
E : . : t
i Darrin Kennedy Ce nrxre 592 bE as7/es f2e6
i 812 F Ist Avenue Bee PEG Bas7vOs/ze |
i Post Fells, ID 83854 RETURN TO SENDER |
oo : ‘RMARLE To FOP UAPD 3
; _. SHPPSLwioeysuage Seay - “1536 ,
. q

/ Foe! BCI 83724
6365439999 : eacyeElpafytaey [laa] |[Baa fy [pet fg} pb |Hua}ye

 

 
- Case 1:12-cv-00022-BLW Document 416 Filed 07/08/20 Page 2 of 3

Case: 1:12cv22 Document(s): 407

Darrin Kennedy
81? E lst Avenue
Post Falls, ID 83854

 
Case 1:12-cv-00022-BLW Document 416 Filed 07/08/20 Page 3 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO

Case No, 1:12-cv-00022-BLW
(lead case)

Kk. W., by his next friend D.W, ef al,

Plaintiffs,
ORDER EXTENDING
DEADLINE
RICHARD ARMSTRONG, in his official capacity
as Director of the Idaho Department of Health and
Welfare, et al.

Defendants.

TOBY SCHULTZ, et al, Case no. 3:12-cv-00058-BLW
Plaintiffs,
VS,

RICHARD ARMSTRONG, et al,

Defendants.

Nene nee” Nome” et Nee ne ee eet mee Nee Nee! mee nme” meee” eet Niet gee ee ae See Nae ee! Meee”

 

For good cause appearing,
NOW THEREFORE IT IS HEREBY ORDERED, that plaintiffs’ Motion (Dkt. 406), is

GRANTED, Plaintiffs reply to the Motion for ADR (Dkt. 391) is due on July 6, 2020.

DATED: June 25, 2020
B. Lynn ma Winmill
United States District Judge

 

 

ORDER EXTENDING DEADLINE — Page |

 
